Case 5:21-cv-00310-NC Document 1-1 Filed 01/13/21 Page 1 of 11




                 EXHIBIT A
                                Case 5:21-cv-00310-NC Document 1-1 Filed 01/13/21 Page 2 of 11



                                             SUMMONS                                                                       r-orr couRruss oNiy
                                        (L'ITACIONJUDICIAL)                                                     E- ILEI3`ocopAaausooeuocoRrp
                                                                                                                8/1 12020 3:38 PM
   NOTiCE gO DEFSNDANT:                                                                                         CIE rk of Court
   (AVISO AL DEMANDADD):                                                                                        Su erior Court of CA,
   HOME DEPOT U.S.A. INC., a Detaware corporation, and DOES 1- 50 .                                             Co inty of Santa Clara
                                                                                                                20 V369449
   YC3U ARE BEENG SUED BY PLAINTIFF:
   (Lo EsTA l3EMAMDANDO EL DFMANDANTE):                                                                         Re iewed By: L Del Mundo
                                                                                                                Enelope:4761590
   Lee NU1NGAtVO , an individual
    NOTICSI You have been sued. Tho court may dedde against you w theut yaur a ng ear un ess you respon wtth                0 days. aad the informathc

       You have 30 CALENDAR DAYS after this summons and tegai paper; pre served on you to flie e writien responso at this court and have a copy
   sernred on the piatntiff. A letter or phone caA wiii not protect you. Your written response must be In proper legal form if you want the court to hear you
   case. There may be a court form that you can use for your response. You can frnd lhese court forms and more informatlon at the Califomta Courts
   OnOne Solt-Hoip Cenler (wow:cotrrtinfo.ca.govlsellholp), your counly taw iibrary, nr the caurthouse nearest you. It you cannot psy the Siing tee, ask the
   court clerk 9or a fee waiv©r form. fr you do not file your response on lime, you may tose the case by detauit, and your wages, money, and property may
   be laken without further warning frorn the cautt.
      'rhore are othsr tegal requiiements. You may want to can an attomey right away. if you do not hnow an attorney, you may vrant to call an altorney
   referral servico, lt you cannot afford an attorney, you may be eiigible for free legat services from a nonprofit legal aen+ices program. You can tocate
   theso nortproAt groups at the California Legal Services Viteb site (wivw.lawhelpcalifomla.org), the Calitornia Courts On6ne Self•fielp Center
   (ivwwcourt/nfo.ce.govlselfhelp), or by contacling your focal court or county bar associallon. NOTE: The court h3s a statatory flen tor waived tees and
   oasts on any settfament or arbitraUon award of $10,060 or more in a civil case. The court's Gon must be paid be€ore tiia court wil! dismiss the case.
   jA1//So1 Lo tten domandado. SI no respondo dentro de 30 dlas ta corte puede decidlren su contra s/n escucharsu verslbn. Lea ta lnformaclbn a

       Tiene 80 DIAS DE CALENDARlO despuds rJe que le ontreguen esta citactbn y papeles legales para presanter une rosptrosto por oscrito en eate
      irte y hacer que ss entr©guo una copla al domandante. Una carta o una l/emada telefbntca no lo prategen. Su respuesta por escrrlo ttone qus estar
      i formato legal correcto si desea que pmcesen su caso on la corte. Es postbla que haya un formularlo que usted pueda usar para su raspuesta
      rede ancontrarestas formularfos de fa coda y mas tnformaciGrr en el Centro da Ayuda do las Cortas de Catifomla (www.sucorle.ca.gov), en la
       bt'roteca d$ loyes de su condado o en fa corte que le quede m5s cerca. Si no pueda pagar/a cuota de presentad6n, pida a1 secretarfo do !a corte quo
       dd un formulado da exonctdn de pago de cuotas. Si no presento su respuasta a- tlempo, puede perder el caso porincumpl/miento y la corte to padr6
      !rtar su sueldo, di;teto y btonos aln mAs atfvertencla.
       ltay otros requisttos legales, &s recomendab/e quo tiame a un abogado Inmediatemenre. Si no conoce a un abogado, puodo llamarei un sorvic/o de
      rttislbn a obogados. Sl no puedo pagar a un abogado, es posfblo quo curnpto con los requlsitos para obfenorservicios legatas gratuFtos de un
      3graanra de servlclos togales sin rnes do lucro. Puada encontrarestos grupos sln frnes do luclu en el s#io tivab de CoOfomia Lega(Services,
      mv larvhelpcz~frYomla.org), en el Cenfro de Ayuda de las Cortes de Cat'rfomia, (wmv.sucorle.ca.gov) o ponl6ndose en contacto con la corte o el
      leglo de abogados locales. AVtSO: Por ley, fa oaria ftene derecho a reclemar tas cuotas y/os co;tos exentos por7mponer un gravanton sobry
      atqulerrecuperacic}n de $!t), OfJU 8 mds do valorreclbida madiante un acuerdo o una concesfbn de arbilraje en un caso de deracho civiL Ttone que
      garof grat!eman d® !a corte antea de que le corte pueda desecheral caso.
 The name and address of the court is:                                                                    CASE
 ([I rwmbre y dirsccldn de la corle es):                                                                             f_llZ1 •       •~ •   ~ '   •~

 191 N. First Street, San Jose, CA 95113

--The namo, address, and teiepttone nurhber ot plaintiffs attomey, or piaintffi vrithout an attorney, is: (El nombre, !a dlrecclr'in y el ntirrtero
  de teldfono del abogado del damartdante, o del demandant® que no tiena abogado, es):
  Omair M. Farooqui, Esq., 102$ Corporation {Nay, 2nd Fioor, Paio Aito, CA 94303; 406-579-1231
 aATlr'
 (Fecha) 8/13/2020 3:38 PM                       Clerk of Ct
                                                           our                           cierk, by               L DeI Mundo                            Deputy
                                                                                                                                                      (Adjunto)
                                                                                         (Seatatario)
  (For proof of service orthis sumrnons, use Proof of Service of Summons (form POS-010),)
  (Para prueba d® enirega de esta cltafidn use ol formutario Proof of Service of Summons, (P03-01a).)
   tgE~                            N®TICE T® THE PERSON SERVEDs You are served
                                         1. Q     as an individuat defendant,
                                         2. Q     as th0 person sued under the fictftioua narne of (speclfy):
                                         3. ~     ont}ehaifaf(specify):Home Depot U.S.A. Inc.
                                            undor: DC CCP 416,10 (corporation)                              Q      CCP 416.60 (minor)
                                                        CCP 416.20 (defunct corporation)                           CCP 416.70 (consenratee)
                                                   ~    CCP 416.40 (association or partnership)             0      CCP 416.90 (authorized person)
                                    ~              C] other (spacify):
                                         4. 0    by personat delivery on (date)                                                                          P,a , of,
 Form Aaopted tor tttandeiory U.o                                                                                               Code of Cin7 Ptoc®du» §§ 412.20, <as
 Jodio(al Covn:a or CaEiom4i                                          SUfllilll4NS                                                                x^wCaWrs'ta.gov
 9UN-it0 IRw. Juy 1, 2009)
 Foryour protectlon and privacy, ptoas® proee the Cl®ar
                    Case 5:21-cv-00310-NC Document 1-1 Filed 01/13/21 Page 3 of 11

4~
                                                                                       E-FILED
                                                                                       8/13/2020 3:38 PM
                                                                                       Clerk of Court
          1        Omair M. Farooqui (SBN 207090)
                                                                                       Superior Court of CA,
                   Palo Alto Legal Group, PC
                                                                                       County of Santa Clara
          2        1023 Corporation Way, 2nd Floor
                                                                                       20CV369449
                   Palo Alto, Califomia 94303
          3                                                                            Reviewed By: L Del Mundo
                   Telephone: (408) 579-I281
          4        Facsimile: (408) 886-9468

          5        Attorneys for Plaintiff LEE MANGANO

          s

          7                           SUPERIOR COURT OF THE STATE OF CALIFORNIA

          8
                                             -     COUNTY OF SANTA CLARA

          9
                                                                                      20CV369449
                  LEE NIANGANO, an individual,                          Case No:
     10

                              Plaintiff,
     11 I                                                               COMPLAINT FOR DAMAGES
                   vS.


     12 I HOME DEPOT U,S.A. INC., a Delaware
     13
                  corporation, and DOES 1-50,

     14       1               Defendant.

     15


     16           Plaintiff LEE MANGANO ("MA.NGANO" or "Plaintiff') alleges:

     17                         PRELINIINARY ALLEGATIONS/JURY TRIAL DEMANDED

     1s                  1.        These preliminary allegations are applicable to all causes of action herein and

     19           are incorporated- by re_ference_into-said-causes ofaction.-------

     20                  2.        Plaintiff MANGANO hereby demands a trial by jury on all claims.

                                                  JURISDICTION AND VENUE
     21

                         3.        The Court has personal jurisdiction over Defendant HOME DEPOT U.S.A.
     22
                  INC, because it is a resident of and/or is doing business in Santa Clara County, California.
     23
                         4.       Venue is proper in this county in accordance with CCP §395(a) because upon
     24
                  information and belief, Defendant HOME DEPOT U.S.A. INC., a Delaware corporation, has
     25           addresses in Santa Clara County and conducts business in Santa Clara County. The injuries

                                                                            P.ALO ALTO LEGAL GROIIP. I'C
                  COMPLAINT FOR DAMAGES                                            1023 Corporation Way, 218 Floor
                                                                                      Palo Alto, Califomia 94303
                  Page 1 of 9                                            Telephone: (408) 579-1281/Facsimile: (408) 886-9468
                             Case 5:21-cv-00310-NC Document 1-1 Filed 01/13/21 Page 4 of 11

 Y




                        1    sustained by Plaintiff MANGANO and the acts and _omissions complained of in this
                        2    Complaint took place in Santa Clara County,

                        3                                               PARTIES
                        4           5.         Plaintiff MANGANO is an individual who, at all times during the events
                             alleged in this Complaint, resides in San Jose, California.
                        5

                                    6.         Upon information and belief, Defendant HOME DEPOT U.S.A. INC.
                        6
                            ("HOME DEPOT"") is located and conducts business at 480 E. Hamilton Avenue, Campbell,
                    7
                            Califomia 95008.           Upon information and belief, Defendant HOME DEPOT is a home

                        g    ilnprovement retailer supplying tools and consurner related products and offers home

                    9        itnprovelnent services to the general public.
                   10               7.         The true names or capacities, whether individual, corporate, associate, or
                   11       otherwise, of Defendants DOES 1 through 50, and the manner in which they are responsible

                   12       for damages herein ar.e unknown to Plaintiff MANGANO, who therefore sues said

                            Defendants by such fictitious names.        Plaintiff MANGANO prays leave to amend this
                   13

                            Complaint to show their true names and capacities and the manner in which they are
                   14
                            responsible when the same have been ascertained. Plaintiff MANGANO is informed and
                   15
                            believes, and based thereon alleges, that each Defendant is negligently or otherwise legally
                   16
                            responsible and liable for injuries and damages caused thereby to Plaintiff MANGANO. All

                   17       things herein alleged to have been done by any specifically named Defendant, have also been

                   18        done by all other Defendants including without limitation, Defendants designated by
- — --   — --   — -1s— —flctitious        - --- - -
                                         Ilames.      - - -- - -- --- ------ - - - - - - --- -- -
                   2o               8.         At all times herein relevant, HOME DEPOT and Does 1 through 50,

                   21       inclusive, maintained and operated a home improvement retail facility at 480 E. Hamilton

                            Avenue, Campbell, California (hereinafter the "Premises"), wherein it invited members of
                   2i
                            the general public to enter the Premises and purchase the goods and services offered therein.
                   23
                                   9.         At all times herein relevant, HOME DEPOT and Does 1 through 50,
                   24
                            inclusive, were responsible for maintaining the Premises in a safe and clean manner.
                   25



                                                                                      PALO ALTO LEt;AL CROI)I'. 1'C:
                            COMPLAINT FOR DAMAGES                                            1023 Corporation Way, 2nd Floor
                                                                                                Palo Alto, Califomia 94303
                            Page 2 of 9                                            Telephone: (408) 579-1281/Facsimile: (408) 886-9468
               Case 5:21-cv-00310-NC Document 1-1 Filed 01/13/21 Page 5 of 11

Y




                      10.     Plaintiff is informed and believes, and thereon alleges that Does 31 through
              50, inclusive, were, at all times herein relevant, the owners of the Premises.

         z            11.     At all times herein mentioned each of the said Defendants were joint venturers

         4
              with, or agent, servant or employee of, the other Defendants or was otherwise related to or

              acting for or on behalf of the other Defendants. Each is bound by or responsible for the acts
         5

              of the others. Said relationships between Defendants were and are created by agreement, by
         s
              ratification, by ostensible authority, or otherwise. This paragraph is not a limitatiori on the
         7
              manner in which said relationships were created as a matter of fact or as a matter of law. At
         s
              all times herein mentioned each Defendant was acting and acted within the course and scope
         9
              of his or her joint venture, agency, service, employment, and authority (actual, inherent,
     10       implied, ostensible, or otherwise). Each Defendant was acting with the knowledge and
     11       consent or ratification of his or her principal and employer under such circumstances and

     12       conditions as to give rise to the principal's and employer's responsibility for such acts

    13
                                             FIRST CAUSE OF ACTION
                                         (Negligence — Against AII Defendants)
    14
                     12.     By this reference, Paragraphs 1 through 12 of this Complaint are fully
    15
             incorporated as if each and every one of these paragraphs was set forth here in its entirety.
    1s
                     13.     On or about August 16, 2018, Plaintiff was lawfully in and about the Premises
    17
             as an invitee of Defendants and each of them.
    18               14.     On or about August 16, 2018, Defendants, and each of them, so negligently,
    19       carelessly and unlawfully maintained the Prernises as to allow the presence of a foreign

    20       substance, such as, for example, grease and other material to accumulate in the area around

    21
             Aisle 10 within the Premises.

                    15.     On or about August 16, 2018, as a direct result of the negligence of
    22

             Defendants, and each of them, as hereinabove alleged, Plaintiff, while walking in the area
    23
             around Aisle 10, stepped in an area which had been slickened by the material alleged
    24
             hereinabove, and slipped and fell as a direct result thereof.
    25



                                                                        i'ALO .aLTO LF,GAL GROiJd', PC
             COMPLAINT FOR DAMAGES                                             I023 Corporation Way, 2°d Floor
             Page 3 of 9                                                          Palo Alto, Califomia 94303
                                                                     Telephone; (408) 579-1281/Facsimile: (408) 886-9468
              Case 5:21-cv-00310-NC Document 1-1 Filed 01/13/21 Page 6 of 11




         1            16.    As a direct result of the slip and fall, Plaintiff sustained severe physical and
         2    emotional injuries, including, but not limited to, injuries to her hand, elbow, shoulder, back,
         3   hip, jaw and head, all to her general damages in an amount in excess of the maximum

         4   jurisdictional amount of this Court according to proof at the time of trial.

                      17.    As a further direct result of the slip and fall accident, Plaintiff has incurred
         5
             medical and health care related expenses, and will continued to incur such expenses in the
         s
             future, all to her damage in the amount as yet unascertained, according to proof at the time of
         7
             trial.
         s
                      18.    As a direct result of the slip and fall, Plaintiff was unable to pursue her normal
         9    trade and occupation. As a direct result, Plaintiff has lost substantial earnings, and will

        10   continue in the future to lose earnings and has a loss of earnings capacity, all to her general

        11   damage in an amount according to proof at the time of trial.

        12                                 SECOND CAUSE OF ACTION
                                     (Negligence Per Se — Against All Defendants)
        13
                      19.   By this reference, Paragraphs 1 through 18 of this Complaint are fully
        14
             incorporated as if each and every one of these paragraphs was set forth here in its entirety.
        15
                      20.   On or about August 16, 2018, Defendants, and each of them, allowed the
        16   presence of a foreign substance, such as, for example, grease and other material to
        17   accumulate in the area around Aisle 10 within the Premises. As a result, Defendants, and

        1$   each of them, were in violation of state and local' statute(s), ordinance(s), regulation(s),

—----   19 —law(s), -and-code(s),— including, -but-not limited-fo,
                                                                --llealth and Safety Code,SHA
                                                                                         O    safety

             regulations, Califorrlia Building Code, and California Code of Regulations, governing the
        zo
             operation, maintenance, supervision, control, and/or management of said Premises.
        21
             Defendants, and each of them were negligent per se pursuant to the aforesaid authority.
        22
                      21.   On or about August 16, 2018, as a direct result of the aforesaid code violations
        23
             of the Defendants, and each of them, as hereinabove alleged, Plaintiff MANGANO, while
        24
             walking in the area around Aisle 10 of the Premises, stepped in an area which had been
        25   slickened by the material alleged hereinabove, and slipped and fell as a direct result thereof.

                                                                        I'ALO .ALTO LE(;AL Gi2OlJP, PC
             COMPLAINT FOR DAMAGES                                            1023 Corporation Way, 2°d Floor
                                                                                  Palo Alto, Califomia 94303
             Page 4 of 9                                             Telephone: (408) 579-1281 /Facsimile: (408) 886-9468
               Case 5:21-cv-00310-NC Document 1-1 Filed 01/13/21 Page 7 of 11

v




                            22.    At the-time of the slip and fall, Plaintiff MA.NGANO was a member and/or
               guest of Defendants and belonged to the class of persons for whom the aforementioned

         3     statutory authority was adopted to protect. Further, her injuries were, and are, of the kind that

         4
               the aforementioned statutory authority were designed to prevent.

                           23.    As a direct result of the slip and fall, Plaintiff MANGANO sustained physical
         5

               and emotional injuries.
         6
                           24.    Plaintiff MANGANO was reasonably required to and d'zd incur and continues
         7
              to incur medical and incidental expenses for the examination, treatment, and care of the
         8
              injuries suffered during the slip and fall. Moreover, as a proximate result of the slip and fall,
         9
              Plaintiff MA.NGANO has and continues to suffer loss of income and loss of earnings. The
     10       current extent of the special and general damages incurred by Plaintiff MANGANO is
     11       unknown at this time, To be stated on "Notice of Damages" to be submitted pursuant to Code

     12       of Civil Procedure §415.11 if requested, and according to proof at trial.

    13
                                                THIRD CAUSE OF ACTION
                                          (Premises Liability- Against All Defendants)
    14


    15
                           25.    By this reference, Paragraphs 1 through 24 of this Complaint are fully

              incorporated as if each and every one of these paragraphs was set forth here in its entirety.
    16
                           26.    At all relevant times, Plaintiff MANGANO is informed and believes, and
    17
              thereon alleges, that the Premises, including the interiors, was and is owned, maintained,
    18
              operated, repaired, supervised, managed, leased, occupied, and/or controlled by Defendants.                   _
    19
             At all relevant times, Defendants, and each of them, retained control over the safety
    20
             conditions of the Premises at issue.
    21                     27.    At all times mentioned in this Complaint, Defendants, and each of them owed

    22       a duty to the invitees, guests, and/or those it could have foreseen would be exposed to a risk

    23
             of hann to use ordinary care in providing safe and hazard-free premises and protecting
             against unreasonable and/or dangerous conditions.
    24


    25



                                                                         PALO aLTC) LEGA[, GROUP, 1'C:
             COMPLAINT FOR DAMAGES                                              1023 Corporation Way, 2"d Floor
                                                                                   Palo Alto, Califomia 94303
             Page 5 of 9
                                                                      Telephone: (408) 579-1281/Facsimile: (408) 886•9468
                        Case 5:21-cv-00310-NC Document 1-1 Filed 01/13/21 Page 8 of 11

v




         1 1                       28.    Despite the duties owed by the Defendants and each of them, they breached
             2        the duty and were negligent in managing, operating, maintaining, inspecting, restoring,
         3            occupying and/or controlling the Premises. Defendants knew or should have known, or

         4             through the exercise of ordinary care should have discovered the dangerous condition, the

                       presence of a foreign substance, such as, for example, grease and other material to
         5
                      accumulate in the area around Aisle 10 within the Premises, that created the risk of harm.
         s
                                   29.   Because of Defendants' status as owners, maintainers, operators, repairers,
         7
                      supervisors, managers, lessors, lessees, occupiers, and/or controllers of the Premises,

         $            Defendants, and each of them, are responsible for the dangerous and defective property
         9             conditions which existed upon their Premises.         Defendants' negligent exercise of their
        10
                 1    retained control over the safety conditions was a substantial factor in causing Plaintiff

        11       1 MANGANO's harm.

        12                         30.   As a proximate result of the carelessness and negligence of Defendants, and
                     each of them, the above-described injury was caused to Plaintiff MA.NGANO in her health,
        13

                     strength and activity, and sustained physical and emotional injuries.
        14

                                   31.   As a proximate result.of the carelessness and negligence of Defendants and as
        15 .
                     a direct result of the slip and fall, Plaintiff sustained severe physical and emotional injuries,
        1s
                     including, but not limited to, injuries to her hand, elbow, shoulder, back, hip, jaw and head,

        37           all to her general damages in an amount in excess of the maximum jurisdictional amount of

        18           this Court according to proof at the time of trial.

    _   19--------32.
                    --- As-a-proximate resultof thecarelessness and negligence of Defendants and as

        20           a further direct result of the slip and fall accident, Plaintiff has incurred medical and health

        21
                     care related expenses, and will continued to incur such expenses in the future, all to its

                     damage in the amount as yet unascertained, according to proof at the time of trial.
        zz
                                   33.   As a proximate result of the carelessness and negligence of Defendants and as
        23
                     a direct result of the slip and fall, Plaintiff was unable to pursue her normal trade and
        24
                     occupation. As a direct result, Plaintiff has lost substantial earnings, and will continue in the
        25



                                                                                 t'ALO ALTO LEGAL Gi20IJP, I'C
                     COMPLAINT FOR DAMAGES                                              1023 Corporation Way, 2°" Floor
                                                                                           Palo Alto, Califomia 94303
                     Page 6 of 9                                              Telephone: (408) 579-1281/Facsimile: (408) 886-9468
            Case 5:21-cv-00310-NC Document 1-1 Filed 01/13/21 Page 9 of 11




     1    future to lose earnings and has a loss of earnings capacity, all to her general damage in an
     2   I amount according to proof at the tim'e of trial.

     3                                       FOURTH CAUSE OF ACTION
                          (Negligent Infliction of Emotional Distress — Against All Defendants)
 4
                    34,   By this reference, Paragraphs 1 through 33 of this Complaint are fully
 5
          incorporated as if each and every one of these paragraphs was set forth here in its entirety.
 s
                    35.   As the proximate and direct result of the slip and fall at the Premises on or
 7
          about August 16, 2018, Plaintiff sustained severe bodily injuries. Plaintiff endured great pain
 s        and suffering as proximate and direct result of Defendants' negligence.
 9                  36.   Defendants' conduct, and that of each of them, as herein alleged was done

10        with negligence and with reckless disregard for the rights of Plaintiff and subjected Plaintiff

11
          to pain and suffering and personal injury and unjust hardship and caused Plaintiff to suffer
          acute mental anguish, nervousness, and emotional and physical distress.
12

                    37.   As a proximate and legal result of Defendants' conduct, and that of each of
13
          them, Plaintiff suffexed physical pain and suffering, mental anguish, apprehension,
14
          nervousness, and emotional and physical distress, and has been injured in mind and body all
15
          to Plaintiffs damage in a sum wifhin tlie jurisdiction of this court.
16
                    38.   As a proximate and legal result of the aforementioned reckless conduct of
17        Defendants, and that of each of them, Plaintiff suffered anxiety, worry, mental and emotional

18        and physical distress, general damages and incidental and consequential damages and

19            enses in                          urlsdiCtl

20             . 39.      Defendants, and each of them; acted recklessly with full knowledge that

          serious injury to Plaintiff was a probable result of their actions. In so acting, Defendants, and
21
          each of them, recklessly disregarded the possible and probable consequences of their actions
22
         and the rights of Plaintiff, with the full knowledge of the probable consequences of their
23
         actions.
24


25



                                                                     I'.4L0 ALTO LEGAL CROIJP. PC
         COMPLAINT FOR DAMAGES                                              1023 Corporation Way, 2"d Floor     .
                                                                               Palo Alto, Califomia 94303
         Page 7 of 9                                              Telephone: (408) 579-1281/Facsimile: (408) 886-9468
                   Case 5:21-cv-00310-NC Document 1-1 Filed 01/13/21 Page 10 of 11




            ' 1                                                  DAMAGES

            ?                   40.    Plaintiff MANGANO has suffered general . and special, incidental and
            3      consequential damages as the direct and proximate result of the acts and omissions of the
            4      Defendants, for which damages shall be fully proven at the time of trial, including, but not

            5      limited to, damages for loss of enjoyment of life, both past and future; medical and medical

                   related expenses, both past and future; wage arid economic loss, past and future; emotional
            s
                   distress, and future emotional distress; medical and pharmaceutical expenses, past and future;
            7
                   and other ordinary, incidental and consequential damages as would be anticipated to arise
            8
                   under the circumstances.
            9
                                                          PRAYER FOR RELIEF

           '0 I                 WHEREFOIZE, Plaintiff MANGANO prays for judgment against Defendants, and

           " I each of them, as follows:

           12                   a.    For general damages in an amount in excess of the maximum of jurisdictional
           13     amount of this court, according to proof at trial;

           14                   b.    For past and future medical expenses according to proof;

           15                   C.    ' For past and future loss of earnings according to proof;

           1s                   d.    For cost of suit incurred herein;

                                C.    For interest according to law; and
           17

                                f.    For such other and further relief as the court deems just and proper.
          18
                                                                     PALO ALTO --
                                                                               LEGAL GRQUP,-P C--_ —
          ~g----------------------------------                             -----
-------
           20
                                                                      (~           ~a       ►'1!

          21      Dated: August 13, 2020                              U
                                                                     Omair M. Farooqui, Esq.
          22                                                         Attorneys for Plaintiff Lee Mangano

          23

          24

          25


                                                                                 I'ALO AI,TO LEGAL GROi?i', 1'C:
                  COMPLAlNT FOR DAMAGES                                                 1023 Corporation Way, 2nd Floor
                                                                                           Palo Alto, Califomia 94303
                  Page 8 of 9                                                 Telephone: (408) 579-1281/Facsimile: (408) 886-9468
                      Case 5:21-cv-00310-NC Document 1-1 Filed 01/13/21 Page 11 of 11




                1


                2
                                                           DEVIAND FOR JURY TRIAL
                3
                                  Plaintiff demands trial by jury.
                4
                                                                     PALO ALTO LEGAL GROUP, PC
                5


                6
                                                                     ~•   ~•     ~~
                7    Dated: August 13, 2020
                                                                     Omair M. Farooqui, Esq.
                8                                                    Attorneys for Plaintiff Lee Mangano

            9


           10


           11


           12


           13


           14


           15


           16


           17


           18


-   ----   19


           20


           21


           22


           23


           24


           25



                                                                               I'ALO :ALTO LE<xAL GT2O1)I', T'C'
                    COMPLAINT FOR DAMAGES                                            1023 Corporation Way, 2"d Floor
                                                                                         Palo Alto, Califomia 94303
                    Page 9 of 9
                                                                            Telephone: (408) 579-1281lFacsimile: (408) 886-9468
